Exhibit 10.1

 

EXECUTION VERSION

 

**********************************************************

 

INCREMENTAL FACILITY AGREEMENT NO. 1

 

TRANCHE B-1 TERM LOANS

($400,000,000)

 

dated as of April 7, 2015

 

among

 

THE MEN’S WEARHOUSE, INC.,

as Borrower

 

The GUARANTORS party hereto

 

The TRANCHE B-1 LENDERS party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

J.P. MORGAN SECURITIES LLC

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

As Joint Lead Book Runners and Joint Lead Arrangers

 

**********************************************************

 

--------------------------------------------------------------------------------


 

INCREMENTAL FACILITY AGREEMENT NO. 1

 

(TRANCHE B-1 TERM LOANS)

 

INCREMENTAL FACILITY AGREEMENT NO. 1 dated as of April 7, 2015 among THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Borrower”), the Guarantors party
hereto, the Tranche B-1 Term Lender (as defined below) party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the Lenders (together with its
successors in such capacity, the “Administrative Agent”).

 

The Borrower, the Lenders party thereto and the Administrative Agent are parties
to a Term Credit Agreement, dated as of June 18, 2014 (as amended, modified or
supplemented and in effect from time to time, the “Credit Agreement”). 
Capitalized terms used herein without definition have the meanings given such
terms by the Credit Agreement.

 

Section 2.18 of the Credit Agreement contemplates that at any time and from time
to time, the Borrower may request that one or more persons (which may include
the Lenders under and as defined in the Credit Agreement) provide Refinancing
Term Loans subject to the limitations set forth therein.  The Borrower has
requested that $400,000,000 of Incremental Term Commitments constituting a new
Class be made available to it as of the date hereof.  The Tranche B-1 Term
Lender party hereto is willing to provide such commitments on the terms and
conditions set forth below and in accordance with Section 2.18, and accordingly,
the parties hereto hereby agree as follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

(a)                                 The following terms have the meanings
specified below, which terms are hereby added to the Credit Agreement in
appropriate alphabetical order:

 

“Applicable Prepayment Premium” with respect to any Tranche B-1 Term Loan on any
date means (i) prior to the first anniversary of the Tranche B-1 Effective Date,
the sum of (A) 2% of the principal amount thereof and (B) the present value as
determined by the Administrative Agent of the amount of interest that would
accrue on the principal amount thereof during the period from such date to but
excluding the first anniversary of the Tranche B-1 Effective Date based on the
Applicable Rate and assuming that the full principal amount thereof remained
outstanding during such period discounted to such date based on a discount rate
equal to the Treasury Rate on such date plus 50 basis points, (ii) from and
including the first anniversary of the Tranche B-1 Effective Date to but
excluding the second anniversary of the Tranche B-1 Effective Date, 2% of the
principal amount thereof, (iii) from and including the second anniversary of the
Tranche B-1 Effective Date to but excluding the third anniversary of the Tranche
B-1 Effective Date, 1% of the principal amount thereof and (iv) from and after
the third anniversary of the Tranche B-1 Effective Date, 0% of the principal
amount thereof.

 

“Fixed Rate Term Loans” means, collectively, the Tranche B-1 Term Loans and any
other Class of Term Loans established following the Tranche B-1 Effective Date
that bears interest at a fixed interest rate (subject to Section 2.11(c)).

 

“Incremental Facility Agreement No. 1” means that certain Incremental Facility
Agreement, dated as of April 7, 2015, by and among the Borrower, the Guarantors,
the Tranche B-1 Term Lender party thereto and the Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Tranche B-1 Effective Date” means the first Business Day on which each of the
conditions set forth in Article IV of Incremental Facility Agreement No. 1 was
satisfied, which day was April 7, 2015.

 

“Tranche B-1 Term Commitment” means, with respect to each Tranche B-1 Term
Lender, the commitment of such Lender to make Tranche B-1 Term Loans on the
Tranche B-1 Effective Date.  The amount of the Tranche B-1 Term Lender’s Tranche
B-1 Term Commitment is set forth on Schedule I hereto.  The aggregate amount of
the Tranche B-1 Term Commitments on the Tranche B-1 Effective Date is
$400,000,000.

 

“Tranche B-1 Term Lender” means a Lender that holds a Tranche B-1 Term
Commitment or a Tranche B-1 Term Loan.

 

“Tranche B-1 Term Loans” means the Incremental Term Loans established pursuant
to Incremental Facility Agreement No. 1 which are hereby designated as
“Refinancing Term Loans” for all purposes of the Credit Agreement.

 

“Tranche B-1 Term Maturity Date” means June 18, 2021 (which shall be the
“Incremental Term Maturity Date” of the Tranche B-1 Term Loans for purposes of
the Credit Agreement).

 

“Treasury Rate” means on any date, the most recently published weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year as determined by the Administrative Agent.

 

(b)                                 The following amendments are hereby made to
Article I of the Credit Agreement:

 

(i)                           The definition of “Applicable Rate” is hereby
amended by re-lettering clause (b) of such definition as clause (c) and
inserting “, (b) with respect to any Tranche B-1 Term Loan, 5.00%” immediately
after the words “ABR Tranche B Term Loans,” appearing therein;

 

(ii)                        The definition of “Arrangers” is hereby amended by
inserting “and the Tranche B-1 Term Loans” immediately after the word “hereby”
appearing therein;

 

(iii)                     The definition of “Class” is hereby amended by
inserting “, Tranche B-1 Term Loans” immediately after the words “Tranche B Term
Loans” appearing therein and by inserting the words “, Tranche B-1 Term
Commitments” immediately after the words “Tranche B Term Commitments” appearing
therein;

 

(iv)                    The definition of “Commitment” is hereby amended by
inserting “, a Tranche B-1 Term Commitment” immediately after the words “Tranche
B Term Commitment” appearing therein;

 

(v)                       The definition of “Incremental Facility Agreement” is
hereby amended by replacing the word “an” appearing therein with the words
“Incremental Facility Agreement No. 1 and any other”;

 

(vi)                    The definition of “Interest Payment Date” is hereby
amended by re-lettering clause (b) of such definition as clause (c) and
inserting “, (b) with respect to any Fixed Rate Term Loan, the first Business
Day following the last day of each January, April, July and October” immediately
after the words “such ABR Loan” appearing therein;

 

2

--------------------------------------------------------------------------------


 

(vii)                 The definition of “Maturity Date” is hereby amended by
inserting “(which, in the case of the Tranche B-1 Term Loans, shall be the
Tranche B-1 Term Maturity Date)” immediately after the reference to “Incremental
Term Maturity Date” appearing therein;

 

(viii)              The definition of “Refinancing Term Loans” is hereby amended
by inserting the words “the Tranche B-1 Term Loans and any other” immediately
before the words “Incremental Term Loans” appearing therein;

 

(ix)                    The definition of “Series” is hereby amended by
replacing the word “any” appearing therein with “the Tranche B-1 Term Loans and
any other”; and

 

(x)                       The definition of “Type” is hereby amended by
inserting “or whether such Loan is a Fixed Rate Term Loan” as the last words
prior to the end of such definition.

 

(c)                                  The following amendments are made to
Article II of the Credit Agreement:

 

(i)                           Section 2.01 of the Credit Agreement is hereby
amended by inserting “(a)” immediately prior to the first word in such
Section and inserting a new clause (b) as follows:

 

“(b)                           Subject to the terms and conditions set forth in
Incremental Facility Agreement No. 1 and as set forth herein, the Tranche B-1
Term Lender agrees to make a Tranche B-1 Term Loan to the Borrower on the
Tranche B-1 Effective Date.  Amounts prepaid or repaid in respect of Tranche B-1
Term Loans may not be reborrowed.”

 

(ii)                        Section 2.02(b) of the Credit Agreement is hereby
amended by inserting a new proviso immediately prior to the period at the first
sentence thereof “; provided that, notwithstanding the foregoing, all Tranche
B-1 Term Loans shall at all times be Fixed Rate Term Loans”;

 

(iii)                     Section 2.03 of the Credit Agreement is hereby amended
by (x) inserting “or a Borrowing of Fixed Rate Term Loans” immediately after the
first reference to “ABR Borrowing” appearing therein, (y) inserting the words
“except in the case of a Borrowing of Fixed Rate Term Loans,” immediately prior
to the word “whether” in clause (iv) thereof and (z) inserting “; provided that
all Borrowings of Tranche B-1 Term Loans shall be Fixed Rate Term Loans”
immediately prior to the  period in the first sentence of the final paragraph
thereof;

 

(iv)                    Section 2.04(b) of the Credit Agreement is hereby
amended by inserting “(or, in the case of any Fixed Rate Term Loan, the interest
rate applicable to such Fixed Rate Term Loan)” immediately prior to the period
in the second sentence thereof;

 

(v)                       Section 2.05(a) of the Credit Agreement is hereby
amended by (x) inserting “(except that (i) Tranche B-1 Term Loans shall at all
times be Fixed Rate Term Loans and (ii) neither the Tranche B Term Loans nor any
other Class of Loans that is not established as a Class of Fixed Rate Term Loans
may be converted to Fixed Rate Term Loans)” immediately after the word “Type”
appearing in the second sentence of and (y) replacing the first word of the
third sentence thereof with “Except with respect to Fixed Rate Term Loans, the”;

 

3

--------------------------------------------------------------------------------


 

(vi)                    Section 2.06(a) of the Credit Agreement is hereby
amended by inserting the following sentence at the end of such Section:

 

“The Tranche B-1 Term Commitments shall automatically terminate at 5:00 p.m.,
New York City time, on the Tranche B-1 Effective Date.”

 

(vii)                 Section 2.08(a) of the Credit Agreement is hereby amended
by (x) inserting the following immediately after the first sentence thereof:

 

“The Tranche B-1 Term Loans shall not be subject to any amortization repayment
prior to the Tranche B-1 Term Maturity Date.”; and

 

(y) inserting “(other than the Tranche B-1 Term Loans)” immediately after the
first occurrence of the word “Series” in the third sentence of such Section;

 

(viii)              Section 2.08(b) of the Credit Agreement is hereby amended by
(x) replacing the reference to “and to” with “, (ii) all Tranche B-1 Term Loans
shall be due and payable on the Tranche B-1 Term Maturity Date and (iii)” and
(y) inserting “(other than the Tranche B-1 Term Loans)” immediately after the
reference to “Incremental Term Loans” appearing therein;

 

(ix)                    Section 2.09(a) of the Credit Agreement is hereby
amended by inserting the following immediately after the end thereof:

 

“Tranche B-1 Term Loans may be optionally prepaid on a pro rata basis or less
than pro rata basis with any other Class of Term Loans in the sole discretion of
the Borrower.”

 

(x)                       Section 2.09(c) of the Credit Agreement is hereby
amended by inserting “(other than Tranche B-1 Term Loans)” immediately after the
reference to “prepay Loans” appearing therein.

 

(xi)                    Section 2.09(d) of the Credit Agreement is hereby
amended by inserting the following immediately after the end of the second
sentence thereof:

 

“; provided, further that no prepayment of the Tranche B-1 Term Loans shall be
made pursuant to clause (c) above”

 

(xii)                 Section 2.09 of the Credit Agreement is hereby amended by
(x) re-lettering clause (f) thereof as clause (g), (y) inserting “or Fixed Rate
Term Loan” immediately after the reference to “ABR Borrowing” therein and
(z) inserting a new clause (f) as follows:

 

“(f)                             In the event that prior to third anniversary of
the Tranche B-1 Effective Date (x) any Tranche B-1 Term Loan is prepaid pursuant
to Section 2.09(a) or, to the extent resulting from a prepayment pursuant to
clause (c) of the definition of “Prepayment Event,” Section 2.09(b), such
prepayment shall be accompanied by the Applicable Prepayment Premium or (y) any
Lender is required to assign its Tranche B-1 Term Loans pursuant to
Section 2.17(b), the Borrower shall pay such Lender the Applicable Prepayment
Premium with respect to its Tranche B-1 Term Loans so required to be assigned.”

 

4

--------------------------------------------------------------------------------


 

(xiii)              Section 2.11(a) of the Credit Agreement is hereby amended by
inserting a second sentence thereof as follows:

 

“The Tranche B-1 Term Loans shall bear interest at the Applicable Rate.”

 

(xiv)             Section 2.11(d) of the Credit Agreement is hereby amended by
inserting “and for Fixed Rate Term Loans, accrued through the last day of each
January, April, July and October” immediately after the reference to “prior
calendar quarter” appearing therein;

 

(xv)                Section 2.11(e) of the Credit Agreement is hereby amended by
inserting “and interest on all Fixed Rate Term Loans” immediately after the
words “Prime Rate” appearing therein;

 

(xvi)             Section 2.17(b) of the Credit Agreement is hereby amended by
deleting the first parenthetical of clause (B) of the proviso therein and
replacing it with “(including, if applicable, the applicable prepayment premium
pursuant to Section 2.09(e) or (f))”.

 

(d)                                 Section 3.17 of the Credit Agreement is
amended by inserting the following sentence at the end of such Section:

 

“The Net Proceeds of the Tranche B-1 Term Loans made on the Tranche B-1
Effective Date shall be applied in accordance with Section 2.09.”

 

(e)                                  Section 9.04(b)(i) of the Credit Agreement
is amended by replacing the reference to “and (3)” contained therein with “,
(3) for any assignment of Tranche B-1 Term Loans by a Lender party to
Incremental Facility Agreement No. 1 within 60 days of the Tranche B-1 Effective
Date or (4)”.

 

ARTICLE II

REAFFIRMATION OF LOAN DOCUMENTS

 

Each of the Loan Parties hereby confirms and ratifies all of its obligations
under the Loan Documents to which it is a party and hereby confirms and ratifies
all of its obligations and the Liens granted by it under the Collateral
Documents to which it is a party and confirms that all references in such Loan
Documents to the “Credit Agreement” (or words of similar import) refer to the
Credit Agreement as supplemented hereby without impairing any such obligations
or Liens in any respect.

 

ARTICLE III
REPRESENTATION AND WARRANTIES; NO DEFAULTS

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that (i) each of the representations and warranties made by any Loan
Party in any Loan Document, is true and complete in all material respects on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date) and as if each
reference therein to the Credit Agreement or Loan Documents included reference
to this Agreement and (ii) no Default has occurred and is continuing.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS

 

The obligations of the Tranche B-1 Term Lenders to make Tranche B-1 Term Loans
on the Tranche B-1 Effective Date are subject to the conditions precedent that
each of the following conditions shall have been satisfied:

 

(a)                                 Counterparts of Agreement.  The
Administrative Agent shall have received duly executed and delivered
counterparts (or written evidence thereof satisfactory to the Administrative
Agent, which may include telecopy transmission of, as applicable, a signed
signature page) of this Incremental Facility Agreement No. 1 from each Loan
Party and each Tranche B-1 Term Lender listed on Schedule I hereto.

 

(b)                                 The Administrative Agent shall have
received, on behalf of itself and the Lenders, an opinion from Willkie Farr &
Gallagher LLP, New York counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)                                  The Administrative Agent shall have
received such (x) certificates of good standing (to the extent such concept
exists) from the applicable secretary of state of the state of organization of
each Loan Party, certificates of resolutions or other action, incumbency
certificates and/or other certificates of responsible officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each responsible officer thereof authorized
to act as a responsible officer in connection with this Amendment and (y) a
certificate, dated as of the Tranche B-1 Effective Date, signed by a responsible
officer of the Borrower, confirming that the Tranche B-1 Term Loans meet the
requirements and conditions to the Refinancing Term Loans under Section 2.18 of
the Credit Agreement and related definitions thereunder.

 

(d)                                 The Administrative Agent shall have received
payment of all fees and expenses due to the Administrative Agent and the
arrangers for the Tranche B-1 Term Loans, in each case required to be paid on
the Tranche B-1 Effective Date.

 

(e)                                  The Administrative Agent shall have
received a completed “Life-of-Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower).

 

(f)                                   Mortgage Amendments.  Within sixty (60)
days after the Tranche B-1 Effective Date, unless waived or extended by the
Administrative Agent in its sole discretion, with respect to each Mortgaged
Property, the Administrative Agent shall have received the following items:

 

(i)                                     with respect to the existing Mortgages,
the following, in each case in form and substance reasonably acceptable to the
Administrative Agent:

 

(A)                               an amendment to the existing Mortgage (the
“Mortgage Amendment”) to reflect the matters set forth in this Incremental
Facility Agreement No. 1, duly executed and acknowledged by the applicable Loan
Party, and in form for recording in the recording office where such Mortgage was
recorded, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof under
applicable law;

 

6

--------------------------------------------------------------------------------


 

(B)                               a favorable opinion, addressed to the
Administrative Agent and the Secured Parties covering, among other things, the
due authorization, execution, delivery and enforceability of the applicable
Mortgage as amended by the Mortgage Amendment (such opinion may take assumptions
for any matters addressed in the local counsel opinion originally delivered in
connection with the Mortgage);

 

(C)                               a date down endorsement or modification
endorsement (if a date down endorsement is not available in the application
jurisdiction) to the existing title policy or new title policy (if neither a
date down endorsement nor modification endorsement are available in the
applicable jurisdiction), which shall be in form and substance reasonably
satisfactory to the Administrative Agent and reasonably assure the
Administrative Agent as of the date of such endorsement or title policy that the
real property subject to the lien of such Mortgage is free and clear of all
defects and encumbrances except those Liens permitted under such Mortgage;

 

(D)                               evidence of payment by the Borrower of all
search and examination charges escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgage Amendment referred to above; and

 

(E)                                such affidavits, certificates, information
and instruments of indemnification as shall be required to induce the title
insurance company to issue the endorsement to the title policy or new title
policy contemplated in subclause (C) and evidence of payment of all applicable
title insurance premiums, search and examination charges, mortgage recording
taxes and related charges required for the issuance of the endorsement to the
title policy or new title policy contemplated in subclause (C).

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01.                          Counterparts; Integration;
Effectiveness.  This Incremental Facility Agreement No. 1 may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Incremental Facility Agreement No. 1
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
and thereof which, when taken together, bear the signatures of each of the other
parties hereto and thereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Incremental
Facility Agreement No. 1 by telecopy shall be effective as delivery of a
manually executed counterpart of this Incremental Facility Agreement No. 1.

 

Section 5.02.                          Governing Law.  This Incremental Facility
Agreement No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Section 5.03.                          Headings.  Article and Section headings
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

By:

/s/ Jon W. Kimmins

 

 

Name: Jon W. Kimmins

 

 

Title: Executive Vice President, Chief
Financial Officer, Treasurer and
Principal Financial Officer

 

 

 

 

 

TWIN HILL ACQUISITION COMPANY, INC.

 

RENWICK TECHNOLOGIES, INC.,

 

TMW MERCHANTS LLC

 

TMW PURCHASING LLC

 

MWDC HOLDING INC.

 

MWDC TEXAS INC.

 

K&G MEN’S COMPANY INC.

 

JA HOLDING INC.

 

JA APPAREL CORP.

 

NASHAWENA MILLS CORP.

 

EDERA INC.

 

JOSEPH ABBOUD MANUFACTURING CORP.

 

JA APPAREL, LLC

 

JOS. A. BANK CLOTHIERS, INC.

 

THE JOSEPH A. BANK MFG. CO., INC.

 

TS SERVICING CO., LLC

 

 

 

 

 

By:

/s/ Jon W. Kimmins

 

 

Name: Jon W. Kimmins

 

 

Title: Executive Vice President,
Treasurer and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Tranche B-1 Term Lender

 

 

 

 

 

 

 

By:

/s/ Christy West

 

 

Name: Christy West

 

 

Title: Authorized Officer

 

--------------------------------------------------------------------------------


 

Schedule I

 

TRANCHE B-1 TERM COMMITMENTS

 

LENDER

 

TRANCHE B-1
TERM
COMMITMENT

JPMORGAN CHASE BANK, N.A.

 

$

400,000,000

TOTAL:

 

$

400,000,000

 

--------------------------------------------------------------------------------

 